§
    PEDRO CASTELO AMANCIO,                                                   No. 08-19-00166-CR
                                                         §
    Appellant,                                                                  Appeal from the
                                                         §
    v.                                                                        358th District Court
                                                         §
    THE STATE OF TEXAS,                                                     of Ector County, Texas
                                                         §
    Appellee.                                                                   (D-18-1961-CR)



                                                 OPINION

         Appellant, Pedro Castelo Amancio, appeals his conviction of possession of a controlled

substance with intent to deliver—cocaine in an amount of over four grams but less than two

hundred grams. TEX.HEALTH & SAFETY CODE ANN. § 481.115(d). 1 In three issues, Appellant

challenges the legality of the search and seizure, and his ultimate arrest. In Issue One, Appellant

claims the trial court erred in denying his motion to suppress on grounds of lack of probable cause

and reasonable suspicion. In Issue Two, Appellant asserts fundamental error for the trial court’s

failure to include an application paragraph in the jury charge. Lastly, Appellant challenges the

factual and legal sufficiency of the evidence to support his conviction. We affirm.

                                               BACKGROUND

                                             Factual Background


1
  This case was transferred from Eastland Court of Appeals pursuant to the Texas Supreme Court’s docket equalization
efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedent of the Eastland Court of Appeals to the extent
they might conflict with our own. See TEX.R.APP.P. 41.3.
       On July 10, 2018, Detective Maycon Cuellar of the Odessa Police Department conducted

a narcotics investigation outside of Appellant’s residence. While surveilling, Detective Cuellar

saw a red pickup truck arrive at Appellant’s residence. Appellant exited his residence and got

inside the red pickup truck; Detective Cuellar recognized the driver of the red pickup to be a known

drug dealer in the area. Describing the encounter as “short,” Detective Cuellar testified Appellant

got into the passenger seat of the red pickup “for a minute or two, got out. He had something in

his hand, he put it in his pocket[,]” and went back inside the house. A few minutes later, Detective

Cuellar observed Appellant come back outside with what looked like a bank zipper bag in hand.

Appellant got into his pickup truck and proceeded to drive off.

       Detective Cuellar observed Appellant fail to signal before turning, then Detective Cuellar

immediately called for a marked unit and followed Appellant from a distance. Speaking with

dispatch, Detective Cuellar relayed he observed Appellant commit a traffic violation and explained

he was conducting a narcotics investigation. He explained the vehicle needed to be stopped

because he believed narcotics were in it. While still in pursuit and wanting to remain unnoticed by

Appellant, Detective Cuellar saw Detective Rodgers, a canine unit, turn around and follow

immediately behind Corporal Yuri Herrera—another officer who responded via dispatch. Corporal

Herrera made her way to the same intersection as Appellant and saw him fail to stop at a stop sign.

Corporal Herrera turned on her unit sirens and conducted a traffic stop. Detective Cuellar testified

he observed Appellant making “furtive movements” at this time; Appellant was “moving around

looking back, looking through the rearview mirror . . . .” and “grabbing the center console

somehow.”

       The traffic stop was conducted beside a building and Detective Cuellar watched the

following events transcribe from afar. With the canine unit following immediately behind Corporal



                                                 2
Herrera, both officers arrived simultaneously. Corporal Herrera testified she made contact with

Appellant on the driver’s side of the vehicle, informing him of the traffic violations as the basis

for the stop. According to Corporal Herrera’s testimony, Appellant agreed he ran the stop sign.

Corporal Herrera requested Appellant’s driver’s license and insurance, asked if there were illegal

narcotics in the vehicle—which Appellant denied—then asked for consent to search the vehicle,

which Appellant also denied. During this interaction, Detective Rogers, the canine unit, stood on

the passenger side of Appellant’s vehicle.

       Detective Rogers asked Appellant to exit the vehicle several times; Appellant refused each

time. Appellant was eventually forcibly removed from his vehicle, placed in handcuffs, and put in

the backseat of Detective Rogers’ patrol unit. At this point, Corporal Herrera was in her unit

running Appellant’s information and writing the citation for the traffic violation while Detective

Rogers had his canine make a “run” on Appellant’s vehicle—a canine open-sniff around the

vehicle. The canine made a positive alert to narcotics and directed Detective Rogers to the center

console of Appellant’s vehicle where a white bank bag containing a white substance was found.

Appellant was placed under arrest and taken to the police station.

       At trial, Nicole Molina, a forensic drug testing chemist for the Texas Department of Public

Safety, testified the substance found in Appellant’s vehicle tested positive for cocaine.

                                     Procedural Background

       Appellant was indicted of possession of a controlled substance with intent to deliver—

cocaine in an amount of four grams or more but less than 200 grams. TEX.HEALTH & SAFETY CODE

ANN. § 481.115(d). At trial, Appellant filed a motion to suppress the evidence found in his vehicle

and asserted he was arrested without probable cause, which rendered the search illegal. The trial

court denied Appellant’s motion to suppress. Following a trial, the jury returned a unanimous



                                                 3
guilty verdict assessed his punishment, enhanced pursuant to the habitual offender provision of the

Penal Code, at confinement for ninety-nine years’ in the Texas Department of Criminal Justice, see

TEX.PENAL CODE ANN. §12.42(d). This appeal followed.

                                           DISCUSSION

                                                Issues

        Appellant appeals from a jury verdict finding him guilty of possession of a controlled

substance with intent to deliver. TEX.HEALTH & SAFETY CODE ANN. § 481.115(d). In three issues,

Appellant challenges his conviction on grounds the trial court erred in denying his motion to

suppress for lack of probable cause, asserts jury charge error, and claims the evidence is legally

insufficient.

                                    MOTION TO SUPPRESS

        In his first issue on appeal, Appellant argues the trial court abused its discretion in denying

his motion to suppress the cocaine because the initial stop and subsequent search was illegal for

lack of probable cause.

                                            Standard of Review

        We review a trial court’s ruling on a motion to suppress for abuse of discretion. Crain v.

State, 315 S.W.3d 43, 48 (Tex.Crim.App. 2010). Discretion is tested under a bifurcated standard

of review as articulated in Guzman v. State, 955 S.W.2d 85, 89-90 (Tex.Crim.App. 1997); see

Amador v. State, 221 S.W.3d 666, 673 (Tex.Crim.App. 2007); Krug v. State, 86 S.W.3d 764, 765

(Tex.App.—El Paso 2002, pet. ref’d). Under the bifurcated standard, we give almost total

deference to the trial court’s resolution of questions of historical fact, especially when those

determinations are based on assessments of credibility and demeanor. Arguellez v. State, 409

S.W.3d 657, 662 (Tex.Crim.App. 2013); Derichsweiler v. State, 348 S.W.3d 906, 913



                                                  4
(Tex.Crim.App. 2011). We also afford the same deference to trial court rulings applying the law

to the facts if those determinations turn on credibility or demeanor. Arguellez, 409 S.W.3d at 662.

Mixed questions of law and fact that do not turn on the evaluation of credibility and demeanor are

reviewed de novo. Johnson v. State, 414 S.W.3d 184, 192 (Tex.Crim.App. 2013). Further, pure

questions of law are reviewed de novo. State v. Woodard, 341 S.W.3d 404, 410 (Tex.Crim.App.

2011).

         When the trial court makes explicit fact-findings, we determine whether the evidence,

when viewed in the light most favorable to the verdict, supports the trial court’s findings. State v.

Kelly, 204 S.W.3d 808, 818-19 (Tex.Crim.App. 2006). Regardless of whether the motion was

granted, the prevailing party is entitled to “the strongest legitimate view of the evidence and all

reasonable inferences that may be drawn from that evidence.” State v. Garcia-Cantu, 253 S.W.3d

236, 241 (Tex.Crim.App. 2008). A reviewing court may uphold the trial court’s ruling if it is

supported by the record and correct under any theory of law applicable to the case. State v. Stevens,

235 S.W.3d 736, 740 (Tex.Crim.App. 2007).

         If the relevant facts of the case are uncontested and there are no witness credibility disputes,

we apply the de novo standard of review. See State v. Gendron, No. 08-13-00119-CR, 2015 WL

632215, at *6 (Tex.App.—El Paso Feb. 11, 2015, pet ref’d)(not designated for publication)(citing

State v. Alderete, 314 S.W.3d 469, 472 (Tex.App.—El Paso 2010, pet. ref’d), rejecting a de novo

standard of review where the trial court found the testifying officer to lack credibility); see also

State v. Vasquez, No. 08-13-00079-CR, 2015 WL 1316494, at *3–4 (Tex.App.—El Paso Mar. 18,

2015, pet. ref’d)(not designated for publication)(applying abuse of discretion standard when the

trial court found the arresting officer’s testimony to lack credibility).

                                            Applicable Law



                                                    5
       “Pursuant to the Fourth Amendment, a warrantless search of either a person or property is

considered per se unreasonable subject to a ‘few specifically defined and well-established

exceptions.’” McGee v. State, 105 S.W.3d 609, 615 (Tex.Crim.App. 2003). When a warrantless

search is at issue, the State carries the burden in a motion to suppress to establish applicable

exceptions to the warrant requirement. See id. Many permissible warrantless searches are based

on probable cause, such as the automobile exception in the search warrant requirement context.

See Marcopoulos v. State, 538 S.W.3d 596, 600 (Tex.Crim.App. 2017).

       Probable cause exists when the facts and circumstances known to law enforcement officers

at the time of the arrest, are “sufficient in themselves to warrant a man of reasonable caution in the

belief that an offense has been or is being committed.” Brinegar v. United States, 338 U.S. 160,

175–76 (1949)[Internal quotations omitted](quoting Carroll v. United States, 267 U.S. 132, 161–

62 (1925)). We are instructed to measure this “probabilit[y]” by “the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal technicians, act[.]”

Brinegar, 338 U.S. at 175. Further, the reviewing court must consider “the totality of the

circumstances” known to the officer, forgoing a “divide-and-conquer” or “piecemeal” approach.

Wiede v. State, 214 S.W.3d 17, 25 (Tex.Crim.App. 2007).

                                              Analysis

       Appellant argues the State neither possessed probable cause nor reasonable suspicion to

conduct a traffic stop, but instead, “undertook to find probable cause.” Appellant is essentially

asserting the “pretextual arrest” doctrine—the officers were looking to garner probable cause to

stop Appellant, as opposed to already having probable cause. The State counters, arguing the Court

of Criminal Appeals has rejected this doctrine and, in its place, has adopted an objective approach.

We agree.



                                                  6
        At the motion to suppress hearing, Corporal Herrera, the officer who conducted the traffic

stop, testified to the following:

        Q. Had a confidential informant called you to tip you off about [Appellant]?

        A. I had information from one of our detectives.

        Q. Okay. Who was that?

        A. Detective Cuellar. He is here and present today.

        Q. Okay. So when did you get that information from that detective?

        A. Prior to my stop.

        Q. Okay. So he told you to stop the car?

        A. He told me to find probable cause to stop the car.

        In addition to the officers’ subjective intent allegedly rendering Appellant’s stop unlawful,

Appellant also challenges the validity of the stop, arguing that because Corporal Herrera did not

participate in the surveillance of Appellant’s home, she lacked probable cause. Although it is true

Corporal Herrera was not involved in the surveillance, this neither negates nor weakens the

probable cause she possessed. Corporal Herrera testified she heard Detective Cuellar dispatch a

patrol unit and request a traffic stop of Appellant. She was in the area at the time and testified to

observing Appellant fail to stop at a stop sign, which gave her probable cause to conduct a traffic

stop. In Walter v. State, the Court of Criminal Appeals rejected the “pretextual arrest” doctrine,

explaining:

        We, too, rejected the notion of pretext stops . . . . We explained that the phrase
        ‘pretext arrest’ was used to refer to an ‘objectively’ valid stop for an allegedly
        improper reason. In line with Supreme Court and federal authority, we abandoned
        the ‘pretext arrest’ concept in favor of a purely objective analysis.

28 S.W.3d 538, 543 (Tex.Crim.App. 2000). The Court codified the standard, ruling, “as long as

an actual violation occurs, law enforcement officials are free to enforce the laws and detain a

                                                   7
person for that violation . . . regardless of the officer’s subjective reasons for the detention.” Id.

[Internal quotations omitted].

       Accordingly, because failure to stop at a stop sign is a recognizable traffic offense in Texas,

the subjective intent of the officers in this case is irrelevant. See id.; also see TEX.TRANSP.CODE

ANN. §§ 544.010, 545.151, 545.153. Because Corporal Herrera observed the traffic violation, we

find she possessed probable cause to conduct the traffic stop.

       Appellant also argues the traffic stop, beyond issuance of the traffic citation, was

unreasonable and overly intrusive. We disagree. As articulated by the Supreme Court and as

applied by the Court of Criminal Appeals, “[a]n investigative detention must be temporary and last

no longer than is necessary to effectuate the purpose of the stop.” Davis v. State, 947 S.W.2d 240,

243 (Tex.Crim.App. 1997)(citing Florida v. Royer, 460 U.S. 491, 500 (1983)). This limitation has

been interpreted to mean that once the reason for the stop has been satisfied, the stop may not be

used as a “fishing expedition for unrelated criminal activity.” Id. [Internal quotation

omitted](citing Ohio v. Robinette, 519 U.S. 33, 41 (1996)(Ginsberg, J., concurring)). Detention

may be prolonged so long as there is reasonable suspicion that another offense was or is being

committed. Lambeth v. State, 221 S.W.3d 831, 836 (Tex.App.—Fort Worth 2007, pet. ref’d).

       Appellant reasons, because the initial detention was longer than reasonably necessary to

effectuate the purpose of the traffic stop and was not supported by probable cause or reasonable

suspicion, the prolonged detention violated his Fourth Amendment right. However, the record

indicates the initial detention was still ongoing when the canine conducted the open-air sniff that

led to the seizure of the cocaine. The detention was not prolonged considering Corporal Herrera

and the canine unit arrived simultaneously. After Appellant refused to exit the vehicle, and after

forcibly being removed, the canine made a positive alert and cocaine was seized from Appellant’s



                                                  8
vehicle. All the while, the traffic citation had still not yet been issued; Corporal Herrera was in her

patrol unit running Appellant’s information and writing the citation. Thus, Appellant’s detention

did not last longer than was necessary to effectuate the purpose of the stop.

          The traffic stop was supported by probable cause and Appellant’s detention was not

prolonged in violation of the Fourth Amendment. We find the trial court did not abuse its discretion

in denying Appellant’s motion to suppress. Issue One is overruled.

                                        CHARGE ERROR

          In Issue Two, Appellant argues the trial court committed fundamental error by failing to

include an application paragraph that defined the tendered Article 38.23 instruction in the jury

charge.

                                        Standard of Review

          Article 36.19 of the Texas Code of Criminal Procedure governs the standard for reversal

on appeal in Texas regarding the requirements of Article 36.14, which relate to the charge of the

court. TEX.CODE CRIM.PROC.ANN. art 36.19. The judgment shall not be reversed unless the error

appearing from the record was “calculated to injure the rights of [the] defendant.” TEX.CODE

CRIM.PROC.ANN. art. 36.19.

          In reviewing charge error, we must first determine whether error actually exists, then

evaluate whether the error was harmless. Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App.

1984)(opin. on reh’g). If error exists, the harm analysis differs depending on whether the charge

was timely and properly objected to. Id. at 171. When the defendant has properly objected, jury

charge error requires reversal when the reviewing court finds “some harm” to his rights. Id. The

degree of harm must be actual, not just theoretical, and must be evaluated “in light of the entire

jury charge, the state of the evidence, including the contested issues and weight of probative



                                                  9
evidence, the argument of counsel and any other relevant information revealed by the record of

the trial as a whole.” Id. at 171-74.

                                          Applicable Law

       Under Article 38.23(a) of the Texas Code of Criminal Procedure, “No evidence obtained

by an officer or other person in violation of any provisions of the Constitution or laws of the State

of Texas, or of the Constitution or laws of the United States of America, shall be admitted in

evidence against the accused on the trial of any criminal case.” TEX.CODE CRIM.PROC.ANN. art.

38.23(a). When “the legal evidence raises an issue hereunder, the jury shall be instructed that if it

believes, or has a reasonable doubt, that the evidence was obtained in violation of the provisions

of this Article, then and in such event, the jury shall disregard any such evidence so obtained.”

TEX.CODE CRIM.PROC.ANN. art. 38.23(a). Thus, a defendant is entitled to a jury instruction under

Article 38.23 if three requirements are met: (1) the evidence heard by the jury must raise an issue

of fact; (2) the evidence on that fact must be affirmatively contested; and (3) the contested factual

issue must be material to the lawfulness of the challenged conduct. See Hamal v. State, 390 S.W.3d

302, 306 (Tex.Crim.App. 2012).

                                             Analysis

       An Article 38.23 instruction protects the fundamental notion that evidence obtained by an

officer in violation of the laws of the U.S. Constitution or the State of Texas shall not be admitted

in evidence against an accused in a criminal trial. TEX.CODE CRIM.PROC.ANN. art. 38.23(a).

Accordingly, Article 38.23 requires the jury be instructed to disregard evidence when there is a

factual issue as to whether the proffered evidence was legally obtained. See id. Appellant’s

tendered instruction requested conformity with Article 38.23. There must be a genuine dispute

about a material issue of fact to warrant an Article 38.23 instruction, and if other undisputed facts



                                                 10
suffice to support the lawfulness of the challenged conduct, the alleged disputed fact is not

material. Madden v. State, 242 S.W.3d 504, 510-513 (Tex.Crim.App. 2007).

       Appellant argues an Article 38.23 instruction was merited, along with an application

paragraph defining the instruction, because the officers testified that they were “‘looking for

probable cause to stop the vehicle’ as opposed to having probable cause . . . .” For reasons

articulated earlier and having overruled Issue One, we find no basis in this argument. The record

does not demonstrate any factual dispute exists as to the legality of the stop or the manner in which

the cocaine was seized. The State argues the evidence, namely, the testimonies of the officers, is

uncontroverted, and we agree. Testimony was offered that Appellant admitted to committing the

traffic violation. Appellant, now on appeal, points to nothing in the record to contradict Corporal

Herrera’s testimony regarding the propriety of the traffic stop. Appellant has failed to raise a fact

question as to whether his detention was supported by probable cause.

       Because Appellant has not satisfied the first requirement warranting an Article 38.23

instruction—(1) the evidence heard by the jury must raise an issue of fact—we find Appellant was

not entitled to an Article 38.23 instruction. Furthermore, because Appellant was not entitled to an

Article 38.23 instruction, it follows Appellant was not entitled to an application paragraph

regarding its instruction to disregard unlawfully obtained evidence. See, e.g., Jones v. State, No.

01-03-00161-CR, 2004 WL 396443, at *3 (Tex.App.—Houston [1st Dist.] Mar. 4, 2004, pet. ref’d)

(mem. op., not designated for publication)(where defendant “did not present a factual dispute” and

“thus [] was not entitled to an article 38.23 instruction,” “trial court did not err by failing to give

[his] requested article 38.23 application paragraph in the charge.”).

       Thus, the trial court did not err in failing to include an application paragraph within the

tendered Article 38.23 instruction. See Madden, 242 S.W.3d at 513 (finding “no error at all because



                                                  11
there was no conflict in the evidence that raised a disputed fact issue material to the legal question

of” detention). Because we find no error, we need not conduct a harm analysis. Issue Two is

overruled.

                                              Analysis

                                     LEGAL SUFFICIENCY

       In Issue Three, Appellant asserts the evidence is factually and legally insufficient to support

his conviction beyond a reasonable doubt.

                              Standard of Review & Applicable Law

       Under the Due Process Clause of the U.S. Constitution, the State is required to prove every

element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979). In Brooks, the Texas Court of Criminal Appeals held the only standard a reviewing

court should apply when examining the sufficiency of the evidence is the legal sufficiency standard

articulated in Jackson, which requires affording deference to the jury’s credibility and weight

determinations. Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010). The critical

inquiry in a legal sufficiency challenge is whether the evidence in the record could reasonably

support a conviction of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v.

State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007).

       When reviewing the legal sufficiency of the evidence, we must view all of the evidence in

the light most favorable to the verdict to determine whether any rational juror could have found

the defendant guilty of the essential elements of the offense beyond a reasonable doubt. Salinas v.

State, 163 S.W.3d 734, 737 (Tex.Crim.App. 2005). A lack of direct evidence is not dispositive on

the issue of the defendant’s guilt; guilt may be established by circumstantial evidence alone.

Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004). We measure the evidence by the



                                                 12
elements of the offense as defined by a hypothetically correct jury charge. Thomas v. State, 303

S.W.3d 331, 333 (Tex.App.—El Paso 2009, no pet.)(citing Malik v. State, 953 S.W.2d 234, 240

(Tex.Crim.App. 1997)). A hypothetically correct charge accurately sets out the law, is authorized

by the indictment, does not unnecessarily restrict the State’s theories of liability, and adequately

describes the offense for which the defendant was tried. Malik, 953 S.W.2d at 240.

       We bear in mind that the trier of fact is the sole judge of the weight and credibility of the

evidence, and we must presume the fact finder resolved any conflicting inferences in favor of the

verdict and we defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App. 2014)

(citing Jackson, 443 U.S. at 319). A reviewing court may not reevaluate the weight and credibility

of the evidence or substitute its judgment for that of the fact finder. Isassi v. State, 330 S.W.3d

633, 638 (Tex.Crim.App. 2010). Our only task under this standard is to determine whether, based

on the evidence and reasonable inferences drawn therefrom, a rational juror could have found the

essential elements of the crime beyond a reasonable doubt. Id.

       Appellant was charged with possession of a controlled substance, cocaine, with intent to

deliver under the Texas Health and Safety Code § 481.115(d). The relevant statute states:

       (a) Except as authorized by this chapter, a person commits an offense if the person
       knowingly or intentionally possesses a controlled substance listed in Penalty Group
       1....

                                       .         .         .

       (d) An offense under Subsection (a) is a felony of the second degree if the amount
       of the controlled substance possessed is, by aggregate weight, including adulterants
       or dilutants, four grams or more but less than 200 grams.

TEX.HEALTH & SAFETY CODE ANN. § 481.115(a), (d).

       In possession of illegal drug cases, Texas courts have long utilized what is known as the

“affirmative links” rule. Brown v. State, 911 S.W.2d 744, 747 (Tex.Crim.App. 1995). An accused



                                                13
must have exercised actual care, control or custody of the substance, and also must have been

conscious of his connection with it and have known what it was—this affirmatively links the

accused to the illegal substance and suffices to prove knowledge. Id. Evidence of the affirmative

link may be either direct or circumstantial, but it must establish that the accused’s connection with

the illegal substance was more than just fortuitous. Id.

                                                      Analysis

         Appellant argues the evidence is legally and factually insufficient to establish possession

because the State failed to prove Appellant had care, custody, control, or management of the

cocaine. 2 Appellant specifically claims, “With the suppression of the contraband and the resulting

chemical test results, the State’s case is factually insufficient.” We interpret this to mean,

Appellant, now on appeal, is requesting we disregard evidence submitted into evidence at trial in

our sufficiency analysis. This we cannot do. As a reviewing court, we must consider all of the

evidence in the light most favorable to the verdict—whether the evidence was properly admitted

or not. See Salinas, 163 S.W.3d at 737; see also Osban v. State, 726 S.W.2d 107, 111-12

(Tex.Crim.App. 1986), rev. on other grounds, Heitman v. State, 815 S.W.2d 681(Tex.Crim.App.

1991)(“The Court of Appeals also erred in excluding from its review of the sufficiency of the

evidence those items that the Court held had been improperly admitted. The Court of Appeals

should have considered all the evidence in determining its sufficiency to support the conviction.”).

The Court of Criminal Appeals has addressed this very issue, declaring that the admission of

unlawfully seized evidence is trial error, and the proper remedy is not to strike the evidence and




2
  Appellant incorrectly asserts a factual insufficiency claim; the court in Brooks abandoned the factual sufficiency
standard, codifying it to a standard of legal sufficiency. 323 S.W.3d at 915 (Cochran, J., concurring op.)(“To declare
the evidence factually insufficient necessarily turns an appellate judge, viewing only the cold written record, into a
self-appointed thirteenth juror with absolute veto power over the twelve citizens who actually saw the witnesses, heard
the evidence, and reached a rational, reasonable verdict.”).

                                                         14
conduct a sufficiency analysis, but to reverse the conviction and remand the cause for a new trial.

Adams v. State, 639 S.W.2d 942, 943 (Tex.Crim.App. 1982). Having already ruled the trial court

did not error in denying Appellant’s motion to suppress, we move forward with our sufficiency

analysis.

       A hypothetically correct jury charge would ask whether Appellant: (1) exercised control,

management, or care over the substance; and (2) knew the matter possessed was contraband. See

Evans v. State, 202 S.W.3d 158, 161 (Tex.Crim.App. 2006). Here, Appellant operated the vehicle,

and the evidence established he was in close proximity to where the cocaine was located—the

center console. Although mere presence by itself is insufficient, when evidence is “within arm’s

reach” of the accused, the Court of Criminal Appeals has held it “constitutes two extremely strong

‘presence’ and ‘proximity’ links.” Evans, 202 S.W.3d at 163. Detective Rogers testified to his

observations of Appellant during the traffic stop; he explained he observed Appellant’s right hand

move inside and around the center console area, which he testified is consistent with either

concealing illicit narcotics or weapons. After the open-air sniff, the canine made a positive alert to

narcotics, then directed Detective Rogers to the center console of Appellant’s vehicle where the

cocaine was found. Appellant was also found with a large sum of currency and the key to the

locked bank bag where the cocaine was found. Moreover, Detective Cuellar testified that after

Appellant was Mirandized once at the police station, Appellant admitted he obtained the cocaine

in order to sell it and “get back on his feet.” Detective Cuellar continued to testify in detail about

the process, explaining that according to Appellant’s admissions, Appellant “didn’t have to pay

anything for this dope” because it was “fronted” to Appellant and he “was going to make a profit

off of it.” The jury heard the testimony of Corporal Herrera, Detective Cuellar, and Detective

Rogers, who all played significant roles in the events leading to the search and ultimate seizure.



                                                 15
The jury also heard from the forensic drug testing chemist who testified the substance found in

Appellant’s vehicle tested positive for cocaine.

       As the ultimate trier of fact, the jury was free to judge the weight and credibility of the

evidence and we defer to that resolution. Dobbs, 434 S.W.3d at 170. Our only task is to determine

whether a rational juror could have found the essential elements of the crime beyond a reasonable

doubt. Isassi, 330 S.W.3d at 638. Based on the evidence, the following testimony and the

reasonable inferences drawn therefrom, we deduce a rational jury could have concluded Appellant:

(1) exercised control, management, or care over the substance; and (2) knew the matter possessed

was contraband. See Evans, 202 S.W.3d at 161. We find Appellant’s link to the cocaine was more

than fortuitous. The evidence is legally sufficient to support Appellant’s conviction. Issue Three

is overruled.

                                         CONCLUSION

       For these reasons, we affirm.



May 12, 2021
                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                   16